Title: From James Madison to Mackay & Campbell, 21 July 1821
From: Madison, James
To: Mackay & Campbell


                
                    Dear Sir
                    July 21. 1821
                
                I have just recd. your favor of the l9th. and inclose the Blank bills filled with a draft on Maury & Latham for $250 Stirling [sic]. I lose no time in sending them; because I understand there is an advantage in having bills in the market in time for the Monthly Packet from N. York. I wish as much of the proceeds to be applied to the Bank in Fredg. as will cancel the discount and reduce my debt from $1200 to $800. and the balance to be remitted by a safe oppy. With friendly respects
                
                    J. M.
                
            